Citation Nr: 0947783	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression, secondary to service connected 
bilateral flat feet, lumbosacral myositis and/or left 
shoulder tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to November 
1977, from February 1981 to February 1985, and from February 
1986 to February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently seeking service connection for a 
psychiatric disorder, to include depression, secondary to 
service connected bilateral flat feet, lumbosacral myositis, 
and/or left shoulder tendinitis.  In an effort to assist the 
Veteran substantiate this claim, he was provided a July 2006 
VA psychiatric examination, and a medical opinion was 
provided.  Nevertheless, this medical examination was 
inadequate, as the medical opinion failed to provide a 
rationale, so as to allow the Board to make a fully informed 
evaluation of the claimed disability.  See Ardison v. Brown, 
6 Vet. App. 405, 470 (1994).  The Courts have consistently 
declared that "once the Secretary undertakes the effort to 
provide and examination when developing a service connection 
claim...[the examination] must be an adequate one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claim to provide him 
with an adequate examination.  

Additionally, as the most receive VA treatment records 
related to the Veteran's psychological condition are dated in 
2006, there may be more recent treatment records, which are 
not of record.  A March 2006 VA psychological treatment 
record indicates the Veteran reported "as scheduled" for 
psychological treatment, and it is likely that he continued 
follow-up treatment of this nature after this date.  
Consequently, VA should make additional attempts to obtain 
any recent treatment records related to the Veteran's 
psychiatric disorder, to include depression.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to 
determine if he has continued to receive 
treatment for his psychological condition.  
If the Veteran has received such treatment 
at a private facility then the RO should 
obtain the proper releases and attempt to 
obtain these records from the appropriate 
private medical facilities.  

In the event, the Veteran indicates he has 
received treatment from, and/or was 
hospitalized at, a VA facility in 
connection with his psychological 
condition, the RO should request all 
relevant VA treatment and hospitalization 
records.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.  

2.  After undertaking the aforementioned 
development, the Veteran should be 
afforded another VA psychological 
examination, with an examiner other than 
the examiner that conducted the July 2006 
VA examination.  The claims folder should 
be made available and reviewed by the 
examiner.  The examiner should record the 
full history of the disorder, including 
the Veteran's own account of the etiology 
of his disability, and specifically 
comment as to the likelihood that any 
currently diagnosed psychiatric disorder, 
to include depression, is related to 
service or the Veteran's service connected 
bilateral flat feet, lumbosacral myositis 
and/or left shoulder tendinitis.  

As it relates to secondary service 
connection, the examiner is reminded that 
there is no requirement any psychiatric 
disorder, to include depression, have been 
diagnosed or treated within any timeframe 
following the grant of any of the 
Veteran's service connected disorders.  
The determination important to proper 
evaluation of the Veteran's claim is 
whether any currently diagnosed 
psychiatric disorder, to include 
depression, was caused or aggravated by 
any service connected disorder.  

The examiner should accept, as competent 
and credible, the Veteran's account of 
pain associated with his service connected 
disorders, as well as the etiology of his 
psychiatric disorder, to include 
depression, when making the requested 
opinion.  The examiner must acknowledge 
and discuss (i) the June 2002 and May 2003 
VA spine examinations, and (ii) the March 
2005 and November 2005 VA psychiatric 
progress notes, which respectively confirm 
the Veteran's account of pain associated 
with his service connected disorder and 
seemingly relate the Veteran's current 
psychiatric disorder, to include 
depression, to his service connected 
disorders.  

All findings and conclusions should be set 
forth in a legible report.  

3.  Then the RO should readjudicate the 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

